Citation Nr: 0110419	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a throat disorder.   

2.  Entitlement to an increased rating for maxillary 
sinusitis and perennial rhinitis with septoplasty, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1983 to July 
1987, and from January 1989 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board points out that the veteran's accredited 
representative, as shown as part of an Appellant's Brief 
dated in March 2001, pointed out that in April 1999 the 
veteran was diagnosed with possible Tourette's syndrome and 
that he was to be referred for psychiatric counseling.  The 
representative continued by noting that the veteran may, in 
essence, have a psychiatric disorder which is secondary to 
his service-connected "ENT" [ear, nose, and throat] 
disabilities.  As this issue concerning the possible 
entitlement to secondary service connection has not been 
adjudicated by the RO, it is referred to the RO for all 
action as appropriate.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board observes that the RO determined that the veteran's 
claim for entitlement to service connection for a throat 
disorder was not well grounded.  In this regard, the Board 
finds additional development is required.  VA has a duty to 
assist the veteran in the development of his claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 196-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The statutory duty to assist includes providing an 
appellant appropriate notice as to what type of evidence is 
needed to substantiate a claim as well as providing 
examinations or obtaining medical opinions when necessary.

Review of the claims folder does not show that the veteran 
was notified of information needed to complete his claim 
seeking entitlement to service connection for a throat 
disorder.  For example, it does not appear that the veteran 
was either notified of what evidence regarding lay and/or 
medical evidence was necessary to substantiate his claim or 
that he was notified that there was a one year time limit to 
submit such evidence.  As such, pursuant to the Veterans 
Claims Assistance Act of 2000, the veteran is entitled to 
such evidentiary development.  

Review of the record also shows that in May 1999 the veteran 
was afforded a VA examination.  While the report is shown to 
include an opinion by the examining physician to the effect 
that the veteran's claimed throat disorder, manifested by 
habitual throat clearing, was not a manifestation of either 
sinusitis or rhinitis, a review of the report also shows that 
the veteran had been treated by the "ENT" [ear, nose, and 
throat] department over a six year period.  Globus syndrome 
was noted by the examiner to be a compatible diagnosis.  The 
veteran, in March 1999, as shown as part of a VA Form 21-
4138, asserted that he had been treated at the VA Medical 
Center (VAMC) in Salt Lake City, Utah from 1993 to the 
present.  However, review of the claims folder shows that 
records from this medical facility are dated from 1997 to 
2000.  Also, an AMIE request document dated in April 1999 
shows that records were requested from the Salt Lake City 
medical facility for the "past year."  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of notice and examinations or obtaining medical 
opinions when necessary, following the attainment of certain 
VA records, namely those dated from 1993 from the VAMC, the 
veteran should be afforded a VA examination in an attempt to 
ascertain the nature, severity, and the etiology of the 
throat-related disorder for which he is currently seeking 
service connection.

Concerning the veteran's increased ratings claim, the Board 
notes that the veteran was most recently examined in May 
1999.  However, A diagnosis was not provided.  Review of the 
examination report also does not reveal that X-ray 
examination was accomplished in the course of the May 1999 
examination.  Additionally, the examination report indicated 
that the veteran had been treated over a six year period by 
the ENT department.  

As noted above, the Board again notes that it has a duty to 
assist the veteran in the development of facts pertinent to 
his claim and to ensure full compliance with due process.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(b), 114 Stat. 2096, 2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.159 (2000).  This 
duty to assist includes obtaining a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  See also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Regarding the veteran's current claim for an increased 
rating, it is observed that the above-discussed May 1999 
examination does not appear to have sufficiently complied 
with the requirements set out by the Court in Green, supra.  
Specifically, as indicated above, it appears that VA ENT 
clinic records encompassing some six years of treatment were 
not associated with the record.  Also, X-ray examination was 
not afforded the veteran in the course of the 1999 VA 
examination.  Thus, the Board is of the opinion that a 
thorough and contemporaneous examination should be conducted.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional VA and private medical 
providers who have treated him for either 
his throat or sinus related problems.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran.  
All records obtained should be added to 
the claims folder.  

2.  The RO should request from the VAMC 
located in Salt Lake City, Utah all 
medical treatment records, to include 
those from the ENT clinic, dated from 
January 1993 to the present.  All records 
so obtained should be associated with the 
veteran's claims folder.  

3.  The veteran should be afforded a VA 
examination by a specialist in upper 
respiratory disorders in order to 
determine the nature, severity, and 
etiology of his claimed throat problems.  
All tests indicated should be conducted 
at this time.  If a diagnosis of a 
throat-related disorder is made, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the disorder(s) is 
related to service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

In addition, the VA upper respiratory 
specialist should seek to ascertain the 
nature and severity of the veteran's 
service-connected sinusitis and rhinitis. 
All appropriate tests and studies, to 
include X-rays, must be accomplished at 
this time.  It is requested that the 
examiner obtain a detailed history 
regarding the frequency and severity 
(incapacitating and non-incapacitating) 
of the sinusitis/rhinitis.  It is 
requested that the examiner also 
identify, to the extent possible, the 
complaints, symptoms and findings, to 
include the use of antibiotic treatment 
as well as the frequency of headaches, 
pain, and purulent discharge or crusting, 
which are attributable to the 
sinusitis/rhinitis.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

In the case of both the veteran's claimed 
throat disorder as well as his service-
connected sinusitis/rhinitis, the 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand; this material should be 
reviewed prior to the examination.

4.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra, at 124; Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




